Citation Nr: 1621373	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches.  
 
3.  Entitlement to an initial rating in excess of 40 percent for service-connected fibromyalgia.
 
4.  Entitlement to an initial rating in excess of 10 percent for service-connected vascular heart disease.


REPRESENTATION

Appellant represented by:	Tieesha N. Taylor, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1975 to November 1978 and in the United States Air Force from February 2003 to December 2003 with additional unverified periods of service from August 1989 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2015, the Board remanded this matter for additional development.

The Veteran testified at a March 2016 video conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches; entitlement to an initial rating in excess of 40 percent for service-connected fibromyalgia; and entitlement to an initial rating in excess of 10 percent for service-connected vascular heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the most probative evidence of record demonstrates that it is at least as likely as not that degenerative joint disease of the right knee was incurred during active duty in 2003.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, currently diagnosed as degenerative joint disease of the right knee, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The decision herein grants entitlement to service connection for a right knee disorder.  This award represents a grant of this specific issue on appeal. Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

In written statements of record as well as during his March 2016 Board hearing, the Veteran has contended that his right knee disorder manifested during active service, asserting that he has suffered from continuous right knee symptoms, including pain, since 2003.  He reported that he was involved in recovery missions with a rescue unit, worked on aircraft, and began noticing his knee problems during his second period of active duty service in 2003.  Additionally, he stated that wearing boots in service created problems with his knee due to altered gait and improper fit.  Current right knee symptoms were reported by the Veteran, to include pain, numbness, functional limitation, limping, and swelling. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was helicopter maintenance craftsman during his period of active duty in 2003.

Service treatment records reflected complaints of bilateral knee pain.  In December 2005, the Veteran reported to sick call with complaints of bilateral knee pain for 30 days.  It was noted that he had bilateral knee pain for last two years, which started after running for physical training (PT).  The Veteran indicated that the pain was constant, sharp, radiating, and getting worse.  The examiner assessed with joint pain, bilaterally localized in the knees.  The Veteran was given a profile for joint pain, localized in the knee, from December 2005 to February 2006.

Post-service VA treatment records dated from 2006 to 2015 showed complaints of chronic knee pain and findings of chronic knee arthralgia as well as degenerative joint disease of the knees.  In January 2006, the Veteran was noted to have chronic knee arthralgia with mild degenerative joint disease that onset in 2003 while working on aircraft during active duty.  A February 2006 VA X-ray report of the right knee listed an impression of mild degenerative change.  The right knee was noted to demonstrate mild enthesopathic changes at the patella as well as small calcific linear density that appeared to join or emanate from the lateral aspect of the lateral tibial plateau, which perhaps was a result of old trauma. 

A February 2007 private treatment note from E. A. F., M.D. reflected complaints of bilateral knee pain.  Additional treatment records dated in March 2012 and April 2013 from this provider showed current problems of unspecified myalgia and myositis as well as fibromyalgia.

According to a December 2008 private treatment report from E. R. M., D. C., in January 2004, the Veteran reported that his work during active duty was physically demanding and that he suffered from bilateral knee pain exacerbated by wearing military issued boots.  On physical examination, bilateral knees revealed medial joint line tenderness, primarily on the left side.  Moderate pressure over the patellae elicited subpatella pain.  The examiner listed a tentative diagnosis of bilateral knee pain and noted that neither internal derangement nor chondromalacia patellae could be ruled out at that time.  After noting that he was the first treatment provider to consult with the Veteran since his return from Iraq, the treatment provider opined that the Veteran's musculoskeletal complaints were a direct result of being in military service.  

In a July 2011 statement, the Veteran's co-worker noted that he was always complaining that all his joints, including his knees, have chronic issues.  

In a March 2012 VA examination reports and March 2013 VA medical opinions, the Veteran was noted to have symptoms in his left knee since his period of service that did not significantly impair his function or work.  The examiner opined that the Veteran's left knee degenerative joint disease was a diagnosed illness with known etiology and that it was "less as likely as not" related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  Unfortunately, these reports did not specifically discuss the Veteran's claimed right knee disorder. 

The Board has determined that entitlement to service connection for degenerative joint disease of the right knee is warranted. 

As an initial matter, the Veteran is competent to report symptoms of chronic right knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is also no contrary evidence and no reason to question the Veteran's credibility on this matter.  Service treatment records dated in December 2005 showed complaints by the Veteran of having bilateral knee pain for the last two years.  The Veteran's second period of active duty service ended in December 2003 and the Veteran's next complaints involving his knees were documented in January 2004 by a private treatment provider.  Thus, manifestations of the Veteran's currently diagnosed right knee degenerative joint disease were also shown in the initial post-service year.  Thereafter, a February 2006 VA X-ray report of the right knee listed an impression of mild degenerative change and VA treatment records dated from 2006 showed findings of right knee degenerative joint disease.  Based on the foregoing, the Board finds that the Veteran experienced chronic symptoms of right knee pain since active service in 2003.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). 

As evidence of record provides a clear indication of continuity of right knee pain since service in 2003 and shows that the Veteran currently has degenerative joint disease of the right knee, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim, as arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter.  Evidence of record, including the Veteran's claim for a right knee disorder received only a few years after separation from active service, coupled with the Veteran's competent and credible reports of right knee pain since active service in 2003, leads the Board to conclude that the Veteran's degenerative joint disease or arthritis of the right knee is related to active service.  The record also contains a general yet pointed December 2008 private medical opinion that the Veteran's musculoskeletal complaints were a direct result of being in military service.  

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a veteran).  Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder, best characterized as degenerative joint disease of the right knee, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

In an August 2015 rating decision, the RO reopened and denied the claim of entitlement to service connection for headaches as well as granted entitlement to service connection for fibromyalgia, assigning a 40 percent evaluation, effective October 21, 2014.  The RO also granted entitlement to service connection for vascular heart disease, assigning a 10 percent evaluation, effective June 3, 2015.

In September 2015, the Veteran filed a timely notice of disagreement (NOD) with August 2015 rating decision regarding the ratings assigned and the denial of service connection.  In December 2015, the Board remanded these matters, instructing the AOJ to issue a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  A review of the record reveals that a SOC has not been issued.  As the AOJ has not substantially complied with the directives of the prior December 2015 remand, curative action is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Therefore, on remand, the Veteran must be provided a SOC that addresses the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches; entitlement to an initial rating in excess of 40 percent for service-connected fibromyalgia; and entitlement to an initial rating in excess of 10 percent for service-connected vascular heart disease.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the September 2015 NOD, as to the August 2015 rating decision, for the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches; entitlement to an initial rating in excess of 40 percent for service-connected fibromyalgia; and entitlement to an initial rating in excess of 10 percent for service-connected vascular heart disease.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2015).  Only if the Veteran completes an appeal with respect to any of these issues by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


